                     Case 4:19-cv-03074-YGR Document 286-3 Filed 02/15/21 Page 1 of 4


            1    STEVE W. BERMAN (pro hac vice)                   THEODORE J. BOUTROUS JR., SBN 132099
                   steve@hbsslaw.com                                tboutrous@gibsondunn.com
            2    ROBERT F. LOPEZ (pro hac vice)                   RICHARD J. DOREN, SBN 124666
                   robl@hbsslaw.com                                 rdoren@gibsondunn.com
            3    HAGENS BERMAN SOBOL SHAPIRO LLP                  DANIEL G. SWANSON, SBN 116556
                 1301 Second Ave., Suite 2000                       dswanson@gibsondunn.com
            4    Seattle, WA 98101                                JAY P. SRINIVASAN, SBN 181471
                 Telephone: (206) 623-0594                           jsrinivasan@gibsondunn.com
            5    Facsimile: (206) 623-0594                        GIBSON, DUNN & CRUTCHER LLP
                                                                  333 South Grand Avenue
            6    SHANA E. SCARLETT (SBN 217895)                   Los Angeles, CA 90071
                   shanas@hbsslaw.com                             Telephone: 213.229.7000
            7    Benjamin J. Siegel (SBN 256260)                  Facsimile: 213.229.7520
                   bens@hbsslaw.com
            8    Ben M. Harrington (SBN 313877)                   VERONICA S. MOYÉ (Texas Bar No.
                   benh@hbsslaw.com                               24000092; pro hac vice)
            9    HAGENS BERMAN SOBOL SHAPIRO LLP                    vmoye@gibsondunn.com
                 715 Hearst Avenue, Suite 202                     GIBSON, DUNN & CRUTCHER LLP
           10    Berkeley, CA 94710                               2100 McKinney Avenue, Suite 1100
                 Telephone: (510) 725-3000                        Dallas, TX 75201
           11    Facsimile: (510) 725-3001                        Telephone: 214.698.3100
                                                                  Facsimile: 214.571.2900
           12    Interim Class Counsel for Developer Plaintiffs
                                                                  Attorneys for Defendant APPLE INC.
           13

           14

           15
                                               UNITED STATES DISTRICT COURT
           16
                                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
           17
                                                       OAKLAND DIVISION
           18

           19    DONALD R. CAMERON, et al.,                       Case No. 4:19-cv-03074-YGR-TSH

           20                             Plaintiffs              JOINT STIPULATION AND [PROPOSED]
                                                                  ORDER RE: PARTIAL SEALING OF THE
           21           v.                                        COURTROOM FOR HEARING ON
                                                                  MOTION FOR SANCTIONS
           22    APPLE INC.,
                                                                  Hon. Thomas S. Hixson
           23                             Defendant.

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP         JOINT STIPULATION AND [PROPOSED] ORDER RE: PARTIAL SEALING OF THE COURTROOM FOR
                                   HEARING ON MOTION FOR SANCTIONS, 4:19-cv-03074-YGR-TSH
                     Case 4:19-cv-03074-YGR Document 286-3 Filed 02/15/21 Page 2 of 4


            1           WHEREAS, the Court has set Defendant Apple Inc.’s motion for sanctions for hearing on
            2    February 18, 2021 at 8:30 A.M.,
            3           WHEREAS, the parties anticipate that the hearing will include discussion of information
            4    designated by Apple in discovery as HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY;
            5           WHEREAS, the parties disagree as to the confidentiality of the information;
            6           WHEREAS, Apple submits that the information implicates its sensitive business relationships
            7    with key partners;
            8           WHEREAS, Plaintiffs submit that the information is in the public domain and thus not
            9    confidential;
           10           WHEREAS, notwithstanding the foregoing, the Parties agree that partial sealing of the hearing
           11    is appropriate to ensure that no confidential information is disclosed to the public;
           12           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the Parties:
           13           The portions of the hearing on Apple’s motion for sanctions discussing information designated
           14    by Apple in discovery as HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY should be
           15    sealed. A party intending to discuss such information should advise the Court before doing so to permit
           16    the Court to seal the hearing as appropriate.
           17

           18

           19    Dated: February 15, 2021                        Respectfully submitted,
           20                                                    HAGENS BERMAN SOBOL SHAPIRO LLP
           21                                                    By:       /s/ Ben M. Harrington
                                                                                   Ben M. Harrington
           22

           23                                                    Interim Class Counsel for the Developer Plaintiffs
           24                                                    GIBSON, DUNN & CRUTCHER LLP
           25
                                                                 By:       /s/ Ethan Dettmer
           26                                                                      Ethan Dettmer

           27
                                                                 Attorney for Defendant Apple Inc.
           28

Gibson, Dunn &                                                         1
Crutcher LLP
                     JOINT STIPULATION AND [PROPOSED] ORDER RE: PARTIAL SEALING OF THE COURTROOM FOR
                                   HEARING ON MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                    Case 4:19-cv-03074-YGR Document 286-3 Filed 02/15/21 Page 3 of 4


            1                                        [PROPOSED] ORDER
            2         Pursuant to the above stipulation,
            3    IT IS SO ORDERED.
            4    DATED: _________________________                  ______________________________
                                                                   Honorable Thomas S. Hixson
            5
                                                                   United States Magistrate Judge
            6

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                              2
Crutcher LLP
                    JOINT STIPULATION AND [PROPOSED] ORDER RE: PARTIAL SEALING OF THE COURTROOM FOR
                                  HEARING ON MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                      Case 4:19-cv-03074-YGR Document 286-3 Filed 02/15/21 Page 4 of 4


            1                                       FILING ATTESTATION
            2           I, Ethan Dettmer, am the ECF user whose ID and password are being used to file this Joint
            3    Stipulation. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that all parties have
            4    concurred in this filing.
            5

            6    DATED: February 15, 2021
                                                           By:       /s/ Ethan Dettmer
            7                                                                Ethan Dettmer
            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                   3
Crutcher LLP
                     JOINT STIPULATION AND [PROPOSED] ORDER RE: PARTIAL SEALING OF THE COURTROOM FOR
                                   HEARING ON MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
